Buczek v Town of Evans (2022 NY Slip Op 02697)





Buczek v Town of Evans


2022 NY Slip Op 02697


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


338 CA 21-00906

[*1]SHANE CHRISTOPHER BUCZEK, PLAINTIFF-APPELLANT,
vTOWN OF EVANS, TOWN OF CHEEKTOWAGA, TOWN OF BRANT, ERNEST P. MASULLO, NATHAN A. MILLER, PETER A. SMITH, GRANT ZAJAS, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. 


SHANE CHRISTOPHER BUCZEK, PLAINTIFF-APPELLANT PRO SE.
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (KARL E. DANIEL OF COUNSEL), FOR DEFENDANTS-RESPONDENTS TOWN OF EVANS, NATHAN A. MILLER AND PETER A. SMITH. 
COLUCCI & GALLAHER, P.C., BUFFALO (MARC S. SMITH OF COUNSEL), FOR DEFENDANT-RESPONDENT TOWN OF CHEEKTOWAGA.
BURDEN, HAFNER & HANSEN, LLC, BUFFALO (JAMES H. COSGRIFF, III, OF COUNSEL), FOR DEFENDANT-RESPONDENT TOWN OF BRANT. 

	Appeal from an order of the Supreme Court, Erie County (Daniel Furlong, J.), entered January 13, 2021. The order, insofar as appealed from, denied plaintiff's motion for "Rehearing . . . including any motion to Reargue". 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see St. James Plaza v Notey , 183 AD2d 766, 766 [2d Dept 1992]; see generally Empire Ins. Co. v Food City , 167 AD2d 983, 984 [4th Dept 1990]).
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court